Citation Nr: 1243163	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2010 and April 2012, the Board remanded the matter for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and adaptive equipment and/or adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to automobile and adaptive equipment, or adaptive equipment only.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  He was not provided with the other elements of the Dingess notice.  However, as the only claim decided herein is being denied, no new disability rating or effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements is moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  A VA examination specific to this claim was provided in March 2011.  The Board notes that the appeal was remanded in April 2012 so that an attempt could be made to obtain the Veteran's records from the Social Security Administration (SSA).  Later that month, the SSA informed the Appeals Management Center (AMC) that the Veteran's medical records had been destroyed and that further efforts to obtain them would be futile.  In June 2012, the AMC made a formal finding that the SSA records were unavailable and notified the Veteran of this fact in accordance with 38 C.F.R. § 3.159(e).  Therefore, the Board finds that the RO/AMC has substantially complied with the prior remand to the extent possible and that VA's duty to assist him in obtaining these records has been satisfied.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board observes that the regulations pertaining to eligibility for automobile and adaptive equipment were amended, effective August 8, 2006, and that such amendment is applicable to benefits awarded on or after December 10, 2004.  See 71 Fed. Reg. 44,915 -44,920 (2006) (presently codified at 38 C.F.R. § 3.808 (2012)).  Notably, the amendment makes no substantive change to the content of the regulation.  Id. at 44,917.  Rather, it incorporates language which expressly expands the applicability of 38 C.F.R. § 3.808 to disabilities awarded under 38 U.S.C.A. § 1151. 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following disabilities:  (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval, or air service.  38 C.F.R. § 3.808(a).  A specific application for financial assistance in purchasing a conveyance is required which must contain a certification by the claimant that the conveyance will be operated only by persons properly licensed.  38 C.F.R. § 3.308(c).

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

It is noted that for VA purposes, "loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

The Board also notes that VA published a proposed rule amending 38 C.F.R. § 3.808 on November 5, 2012.  See 77 Fed. Reg. 66,419 (Nov. 5, 2012); see also 77 Fed. Reg. 70,389 (Nov. 26, 2012) (correcting grammatical errors in the preamble and regulatory text).  Under the proposed rule, VA proposes to add a severe burn injury to the list of eligible disabilities.  In this case, the Veteran does not contend nor does the evidence show that he requires an automobile or adaptive equipment due to a severe burn injury.  Hence, the proposed amendments to 38 C.F.R. § 3.808 are not relevant.

In this case, the Veteran is service connected for bilateral hearing loss, rated 50 percent; degenerative changes of the cervical spine, rated 40 percent; degenerative joint disease of the right shoulder, rated 30 percent; a total right knee replacement due to degenerative changes, rated 30 percent; degenerative joint disease of the lumbar spine, rated 20 percent; degenerative changes of the left knee, rated 20 percent; degenerative joint disease of the left shoulder, rated 20 percent; tinnitus, rated 10 percent; degenerative changes of the right hip, rated 10 percent; degenerative joint disease of the left hip, rated 10 percent; intermittent numbness and neuralgia of the left parietal occipital scalp, rated 10 percent; degenerative changes of the hands wrists and elbows, rated 10 percent; intertarsal joint osteoarthritis of each foot, rated 10 percent; degenerative changes of the thoracic spine, rated 10 percent; tonsillectomy, rated noncompensable; and sinusitis with eustachian tube salpingitis and cephalgia, rated noncompensable.  The combined evaluation for the Veteran's service-connected disabilities is 100 percent.  

The Veteran contends that he requires the use of a power wheelchair or motorized scooter due to his service-connected degenerative arthritis in multiple joints and that he requires a van to transport his wheelchair.  The medical records show a progressive worsening of the Veteran's arthritis, which has regularly been characterized as severe.  Dr. Labib, a private physician, opined that the Veteran had disabling arthritis in many joints, including his back, hands, shoulders, and knees, and that treatment had not offered any pain relief.  He recommended a power chair for the Veteran and a van to accommodate the chair.  (See May 2006 and August 2008 letters).  

A February 2006 VA primary care record indicates that the Veteran's primary complaint was chronic back pain with lower extremity radiculopathy and numbness.  A July 2007 occupational therapy note reflects that the Veteran ambulated with a single point cane and was assessed as meeting the medical criteria for power mobility.  

Private treatment records from Dr. Chang dated from September 2005 to April 2010 reflect that the Veteran received steroid injections for his lumbar spine and radicular pain.

In a February 2011 letter, Dr. Sohn, a private physician, noted that the Veteran's arthritis was "quite severe" in the hands and "extremely severe" in the left knee.  The physician noted that the Veteran's osteoarthritis was fairly severe, overall function was limited, and treatment had not been helpful thus far.

The report of a March 2011 VA examination reflects that the Veteran was quite limited in his ability to walk.  He estimated being able to walk 5 to 10 feet at home, but said he spent most of his time in his wheelchair or in a recliner chair.  

On examination of the Veterans wrists and hands, there was limited dorsiflexion and volar flexion with painful motion.  Dorsiflexion of the right and left wrist was limited to 35 and 30 degrees, respectively.  Forward flexion of the right and left wrist was limited to 30 degrees bilaterally.  Supination was limited to 60 degrees and pronation was limited to 60 degrees with pain bilaterally.  He had full extension of the metacarpophalangeal, proximal interphalangeal (PIP), and distal interphalangeal (DIP) joints of his fingers and thumbs.  He lacked .5 cm touching the tip of his right index finger and little fingers to the palm, which the examiner noted was a mild limitation.  He had approximately 90 degrees of flexion of the PIP joints and approximately 40 degrees of flexion of the DIP joints.  He had full extension of the finger and thumb joints of the left hand and lacked approximately 2 cm from the touching the palm with his fingertips.  PIP joint flexion was approximately 90 degrees and DIP joints were approximately 30 degrees.  He had a weakened grip in both hands and wrists, estimated as 5-/5.  He had numbness in the right index and middle fingers in the median nerve distribution consistent with carpal tunnel syndrome.  There was no evidence of atrophy of the forearms and no evidence of radiculopathy from the neck.  There was a painful arc of motion of the wrists in the last 5 degrees of dorsiflexion and last 5 degrees of volar flexion and a painful arc of flexion of the fingers in the last 5 degrees of PIP joint flexion.  The examiner stated that he did not note any additional loss of range of motion with repeated testing; however, there was weakened grip and lack of endurance.  There was no incoordination.  Pain was the greatest functional impact.  The examiner described the functional impairment of the hands and wrists as moderately severe.

On examination of the Veteran's ankles, feet, and toes, it was noted that he had limited motion of the ankles, no pain with motion of the toes, and mild tenderness and swelling of the ankles and feet.  Knee and ankle reflexes were diminished, 1- bilaterally, and weakness with flexion and extension, grade 5-/5.  There was a stocking-type numbness on both feet with a noted history of diabetic neuropathy.  There was negative straight leg raising at approximately 65 degrees with increased low back pain, but no radicular pains.  The examiner noted that pain was the greatest functional impact on the Veterans ankles and feet and estimated that the functional impairment was severe.

On examination of the Veteran's right and left knees, range of motion of the right knee was from a 5 degree flexion contracture to 95 degrees of flexion.  Range of motion of the left knee was from a 10 degree flexion contracture to 55 degrees of flexion with grimacing and increased pain in the last 10 degrees.  There was no additional loss of motion with repetitive testing and the examiner did not note any weakness, lack of endurance, or incoordination.  Pain was the greatest functional impact on the Veteran's right and left knees and the examiner estimated that the functional impairment was severe.  

On examination of the Veteran's right and left hips, range of motion of the right hip was from a 10 degree flexion contracture to 60 degrees of flexion.  Range of motion of the left hip was from a 10 degree flexion contracture to 45 degrees of flexion.  The examiner noted pain throughout the range of motion.  There was no additional loss of motion with repeated testing; however, the examiner did note some weakness and lack of endurance.  Pain was the greatest functional impact and the examiner estimated that functional impairment of the hips was severe.  

The examiner opined that the Veteran functioned more effectively in his upper and lower extremities (in his hands and feet) at the time of the examination than if he had amputations of his upper extremities below the elbow or amputations of his lower extremities below the knee.  The examiner indicated that he had fair remaining function in his hands and feet and also with activities of daily living.  It was noted that he could grasp and manipulate the controls of his electric wheelchair.  The examiner also opined that the Veteran did not have ankylosis of the hips or knees.  

At the outset, the Board notes that the Veteran is competent to state what he has personally experienced or observed, including his multiple joint pain, immobility, and overall declining health.  The Board also finds these statements credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The medical evidence establishes that the Veteran has severe arthritis in multiple joints and that VA has determined that he meets the criteria for motorized wheelchair.  However, the issuance of a wheelchair and other devices by VA, whether a health care facility or otherwise, is not relevant to the Board's determination in response to the Veteran's application for automobile or other conveyance and adaptive equipment.  Furthermore, although the Board recognizes the Veteran's desire for a van to assist him in transporting his motorized wheelchair, absent a demonstration of visual impairment, or loss of use of at least one hand or at least one foot, or ankylosis of one or both knees or hips, the claim of eligibility for financial assistance in purchasing automobile and/or adaptive equipment must fail.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b). 

Here, the medical evidence does not reflect the degree of impairment required for such eligibility.  The above evidence reflects that the Veteran's service connected disabilities do not cause loss or permanent loss of use of one or both feet or one or both hands (whether under the definition in 38 C.F.R. § 3.350 or any other plausible definition of those terms), the permanent impairment of vision of both eyes, or ankylosis.  Although he has severe arthritis, he is able to move and use his hands and feet and walk short distances with a single point cane.  In this regard, the Board finds the medical findings more probative.  

For the foregoing reasons, although the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  As the Board is by the laws and regulations that apply to veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5 , 20.101(a) (2012); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


